Citation Nr: 0830046	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  03-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a right knee lateral 
meniscectomy and mosaicplasty with degenerative changes.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a left knee 
chondroplasty with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
December 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part, granted 
service connection for left and right knee chondromalacia, 
and assigned each knee a 10 percent evaluation, effective 
December 16, 2001.  

In a March 2003 Decision Review Officer (DRO) decision, the 
RO increased the evaluation for the veteran's service-
connected left knee postoperative chondroplasty with 
degenerative changes and right knee postoperative lateral 
meniscectomy and mosaicplasty with degenerative changes, to 
20 percent evaluations each, effective December 16, 2001.  
The veteran was advised of the above grants of increased 
ratings; however, she did not withdraw her appeal.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.  

In November 2004 and January 2008, the Board remanded the 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.  

In April 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Denver, Colorado; 
hence, that RO now has jurisdiction over the claims on 
appeal.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of higher ratings for the knees.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The evidence of record indicates that the veteran underwent 
partial endoscopic meniscectomy of the degenerative medial 
meniscus posterior horn, removal of cartilage and loose 
bodies, shaving of chondromalacia of the trochlea and medial 
tibial plateau of the left knee on May 6, 2008.  The record 
reflects that the veteran has not been afforded a VA 
examination to assess the severity of her left knee 
disability since undergoing the May 2008 surgery.  Similarly, 
she underwent right knee arthroscopy with lateral frmoral 
condyle and tibial condyle chondroplastry and partial lateral 
meniscectomy on July 11, 2008.  Where the record does not 
adequately reveal the current state of that disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the 
uncertainty in the record as to the current state of the 
veteran's knee disabilities since surgeries, the Board finds 
that this case must be remanded so that the veteran can 
undergo a VA orthopedic examination.  

Additionally, the evidence of record suggests that the 
veteran has undergone additional treatment since the left 
knee surgery.  The AMC should undertake appropriate steps to 
ensure that all available records have been obtained from any 
treatment facilities.   

In short, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides notification 
regarding the evidence needed to 
substantiate the claim for entitlement to 
an increased rating for the pending 
claim.  The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Contact the veteran and request that 
she identify all VA and non-VA health 
care providers that have treated her 
since her left and right knee surgeries.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
In any event, up-to-date VA treatment 
records should be obtained.

3.  Arrange for the veteran to undergo an 
examination to determine the nature and 
severity of impairment from the veteran's 
service-connected left and right knee 
disabilities.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth range of motion studies 
for the each knee and the examiner should 
identify any objective evidence of pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.  

4.  Thereafter, the issues should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


